                   3:17-cr-30074-SEM-TSH # 24   Page 1 of 4
                                                                                   E-FILED
                                                Wednesday, 19 December, 2018 06:01:15 PM
                                                              Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                           No. 17-30074-SEM-TSH
            v.

WEST KINIOKI MPETSHI,

      Defendant.

            MOTION FOR HEARING ON DEFENDANT’S
                MOTION TO PROCEED PRO SE

     Johanes Maliza of the Federal Public Defender’s Office for the

Central District of Illinois, in support of his client’s pro se request to

proceed pro se hereby moves this Court to set a hearing to inquire as

to Mr. Kinioki Mpetshi’s motion to proceed pro se. In support he

states as follows:

     1.    A criminal defendant may waive the right to counsel

during his trial and proceed pro se when he knowingly and

voluntarily elects to do so. Faretta v. California, 422 U.S. 806, 807

(1975).
                 3:17-cr-30074-SEM-TSH # 24   Page 2 of 4




     2.    “When [waiver of counsel] is timely made by a competent

defendant, a trial court may not deny it.” United States v. Banks, 828

F.3d 609, 614 (7th Cir. 2016).

     3.    To determine whether a waiver of a right to counsel was

knowing and voluntary, the district court must:

           a. Conduct a formal inquiry into the defendant’s decision;

           b. Ensure that the defendant understands the dangers
              and disadvantages of self-representation;

           c. Consider the defendant’s background and experience;

           d. Evaluate the context of the defendant’s decision.

United States v. Banks, 828 F.3d at 615.

     4.    The best way to conduct this inquiry is to hold a hearing

regarding Mr. Kinioki Mpetshi’s request to proceed pro se.

     5.    Further details regarding the attorney client relationship,

and the context of the request, could be addressed at the hearing.

     WHEREFORE, Counsel respectfully requests that the Court

conduct a hearing in order to allow Mr. Kinioki Mpetshi to vindicate

his right to proceed pro se.

                               Respectfully submitted,

December 19, 2018              WEST KINIOKI MPETSHI, Defendant,


                                    2
3:17-cr-30074-SEM-TSH # 24   Page 3 of 4




           THOMAS PATTON, Federal Public
           Defender

           By: s/ Johanes Maliza
           Johanes C. Maliza (6323056)
           Assistant Federal Public Defender
           600 E. Adams St., Third Floor
           Springfield, IL 62701
           Telephone:       217-492-5070
           Facsimile:       217-492-5077
           E-mail:    johanes_maliza@fd.org




                  3
                 3:17-cr-30074-SEM-TSH # 24   Page 4 of 4




                     CERTIFICATE OF SERVICE

     I hereby certify that on December 19, 2018, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system.

Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt.

Parties may access this filing through the Court’s system.



                                 s/ Johanes C. Maliza




                                   4
